Regardless of what state officer has the right to sue it is manifest to me that the only remedy is revocation of license to do business in the state. The statute plainly provides that for a violation of the act that is the remedy. Surely it is unnecessary to cite authorities to sustain the proposition that when there exists a general statute on any subject and later the legislature by another act lifts out of the general statute a particular branch of it and deals with it specifically and differently from the way it is dealt with in the general statute, to that extent the subsequent statute controls over the former. The decisions of the courts of this country so holding are numerous, a citation of them would probably cover several pages.
Under the authorities cited in the controlling opinion there may be intervention where the proposed intervenor "claims" an interest in a fund in the court. The court does not adjudicate in advance whether he has a real interest in the fund. The claim of an interest is all that is necessary. If it develops on the trial of the cause that the intervenor has no interests, of course that would mean that he had no right to intervene. In other words, intervention is not a preliminary question to be decided by the court before the cause is reached on its merits.
I concur in overruling the suggestion of error, but not in all that is said in the controlling opinion. *Page 294